NO. 07-10-00423-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

JANUARY
25, 2011
 

 
RAMONE COLEMAN, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE COUNTY CRIMINAL COURT NO.
9 OF TARRANT COUNTY;
 
NO. 1163456; HONORABLE BRENT A CARR, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
ORDER OF ABATEMENT AND REMAND
Appellant,
Ramone Coleman, filed a notice of appeal from his
conviction for driving while intoxicated, and sentence of 240 days
incarceration in the Tarrant County Jail and $600 fine.  The sentence was suspended and appellant was
placed on community supervision for a period of two years.  The appellate court clerk received and filed
the trial court clerk=s record on November 4, 2010.  The trial court reporter=s record was received on November
15.  On December 6, this Court received a
motion to withdraw from appellant’s retained trial counsel.  This motion was granted by order dated January
3, 2011.  By letter dated January 4, the
Court notified appellant that his appellate brief had been due on or before
December 15, 2010, and that, pursuant to Texas Rule of Appellate Procedure
38.8, failure to file his brief by January 14, may result in the appeal being
abated and remanded without further notice. 
As of the date of this order, appellant has failed to file his brief or
a motion for extension of time to file his brief.
Accordingly,
we now abate this appeal and remand the cause to the trial court.  See Tex.
R. App. P. 38.8(b)(2).  Upon remand, the judge of the trial court is
directed to immediately cause notice to be given of and to conduct a hearing to
determine: (1) whether appellant desires to prosecute this appeal; (2) if
appellant desires to prosecute this appeal, whether appellant is indigent and
whether appellant desires that counsel be appointed to represent him on the
appeal; and (3) what orders, if any, should be entered to assure the filing of
appropriate notices and documentation to dismiss appellant=s appeal if appellant does not desire
to prosecute this appeal or, if appellant desires to prosecute this appeal, to
assure that the appeal will be diligently pursued.  If the trial court appoints counsel for
appellant or if appellant retains counsel, the court should cause the Clerk of
this Court to be furnished the name, address, and State Bar of Texas
identification number of the newly-appointed or newly-retained attorney.  
The
trial court is directed to: (1) conduct any necessary hearings; (2) make and
file appropriate findings of fact, conclusions of law, and recommendations and
cause them to be included in a supplemental clerk=s record; (3) cause the hearing proceedings to be transcribed
and included in a supplemental reporter=s record; (4) have a record of the proceedings made to the
extent any of the proceedings are not included in the supplemental clerk=s record or the supplemental reporter=s record; and (5) cause the records
of the proceedings to be sent to this Court. 
See Tex. R. App. P. 38.8(b)(3).  In the absence
of a request for extension of time from the trial court, the supplemental clerk=s record, supplemental reporter=s record, and any additional
proceeding records, including any orders, findings, conclusions, and
recommendations, are to be sent so as to be received by the Clerk of this Court
not later than February 21, 2011.        
 
Per Curiam
Do not publish.